Title: James Madison to Jonathan Roberts, 29 February 1828
From: Madison, James
To: Roberts, Jonathan


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 29. 1828
                            
                        

                        I have recd., my dear Sir, your friendly letter of the 15th. inst. which had strayed to a wrong post office,
                            before it got to the right one. It gives me pleasure to find that you retain the sentiments which grew up between us
                            during our co-temporary services in public life; and I do every justice to the motives which prompted your call on me to
                            take an active side in the contest which excites so much angry feeling. You will probably see in print before this reaches
                            you that I have not adopted the course which occurred to you as due to the present conjuncture, and the considerations
                            which led me to decline it. I might perhaps have found an additional one in the opinion, entertained by not a few, that an
                            active zeal in those who have been honored with the trust most exposed to public jealousy, in designating and procuring
                            Successors, is not only unbecoming, but on that very account, forfeits the influence at which it aims. Nor should it be
                            forgotten, that after passing the canonical epoch of three score & ten, few individual characters can escape
                            successful allusions to the presumptive operation of time in dimming the intellectual vision as well as the corporeal. But
                            may I not ask, my good friend, how it is that whilst you plead for yourself the privilege of gray hairs, you address
                            yourself to me, as if an addition of twenty winters over my head, gave me no such pretension? When you reach the period at
                            which I find myself, you will be a better judge of the neutrality of my answer to the Richmond Committee, and if you
                            should decide against it now, I must appeal to a review of the case when you count the years under which the answer was
                            given.
                        I concur with you in regretting the erroneous constructions of the Constitution which wd. throw an undue
                            weight into the scale of the General Government; and we probably feel equal regret at the errors not less obvious, nor
                            less certainly giving a preponderance to that of the State Governments. It will be fortunate if the struggle should end in
                            a permanent equilibrium of powers, either by an harmonious construction, or an authoritative amendment of the Charter
                            which defines them. It seems impossible that the lengths into which some of our Politicians are running, can fail to beget
                            alarms in all friends of the Union which must arrest their career.
                        Mrs. Madison begs to be very kindly remembered to Mrs. Roberts, and we unite in offering to both of you our
                            respects and best wishes.

                        
                            
                                James Madison
                            
                        
                    